FILED
                            NOT FOR PUBLICATION                               JUN 08 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-50585

               Plaintiff - Appellee,              D.C. No. 3:09-cr-01628-DMS

  v.
                                                  MEMORANDUM *
CARLOS SALAZAR-PENA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Carlos Salazar-Pena appeals from his guilty-plea conviction and 70-month

sentence for being a deported alien found in the United States, in violation of

8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967),

Salazar-Pena’s counsel has filed a brief stating there are no grounds for relief,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
along with a motion to withdraw as counsel of record. The appellant has filed a

pro se supplemental brief and the government has filed an answering brief. We

have considered both.

      Based on our independent review of the record pursuant to Penson v. Ohio,

488 U.S. 75, 80-81 (1988), we remand the case to the district court with

instructions that it strike the portion of the special condition of supervision which

requires Salazar-Pena to “report to the probation officer within 24 hours of any

reentry to the United States” because this requirement was included in the written

judgment but not imposed at sentencing. See United States v. Napier, 463 F.3d

1040, 1042 (9th Cir. 2006); see also United States v. Hicks, 997 F.2d 594, 597 (9th

Cir. 1993).

      Counsel’s motion to withdraw is GRANTED, and the district court’s

judgment is AFFIRMED.

      AFFIRMED; REMANDED to correct the judgment.




                                           2                                    09-50585